t c memo united_states tax_court robert and ella m tolbert petitioners v commissioner of internal revenue respondent docket no filed date martin b king for petitioners ruth perez for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies in and additions to petitioners' federal income taxes as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 -0- dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are whether petitioners overstated gross_income on their schedule c whether petitioners are entitled to a theft_loss deduction in whether petitioners are entitled to deductions for charitable_contributions in and whether for petitioners are entitled to additional deductions on schedule c or to an additional deduction for mortgage interest and whether petitioners are liable for the sec_6651 addition_to_tax for and findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time of the filing of their petition petitioners resided in hyattsville maryland during the years in issue robert tolbert petitioner operated a construction business known as tolbert's construction petitioner reported the income and expenses from this business on schedule c petitioner did not maintain any books_or_records for tolbert's construction during or tolbert's construction had several different jobs during including the following phillip h and susan m hecht government of the district of columbia bryant street n w i street s e k street n w capital cab 3rd street southern baptist church l street the hecht job was not completed until sometime during petitioner received cash payments for jobs performed at bryant street n w_i street s e and k street n w petitioners reported dollar_figure as gross_receipts on their schedule c the amount reported was derived from a schedule generated by petitioners' tax_return_preparer david richardson richardson richardson generated the schedule based on conversations with petitioner and on limited bank statements provided to richardson by petitioner in date during the course of the examination of their and returns petitioners submitted a form 1040x amended u s individual_income_tax_return for indicating dollar_figure in gross_receipts the form 1040x computed gross_receipts based solely on bank_deposits and included no gross_receipts from cash transactions petitioners were not members of any specific church during or instead petitioners attended from time to time one of three or four different churches petitioners made cash contributions when they attended church petitioners did not receive and did not request a record of their contributions from any of the churches that they attended petitioners timely filed their federal_income_tax return petitioners' federal_income_tax return was filed on date petitioners' federal_income_tax return was filed on date petitioners did not request or receive any extension of time to file their returns for or opinion petitioners bear the burden of proving that respondent's determination is erroneous rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 this burden includes substantiating the amount_of_deductions claimed 65_tc_87 affd per curiam 540_f2d_821 5th cir schedule c income--1989 petitioners argue that respondent should be required to accept their form 1040x which reflects decreased gross_receipts for tolbert's construction petitioners contend that their original schedule c was incorrect because it included amounts received in for the hecht job petitioners cite c h mead coal co v 106_f2d_388 4th 38_bta_1163 in support of their position in c h mead coal co the taxpayer filed an amended_return to make an election for computation of a depletion_allowance when the election was omitted from the original return in deciding that the commissioner abused her discretion in failing to accept the amended_return the court_of_appeals for the fourth circuit stated if an amendment made to correct a mistake presented within a reasonable_time is rejected through a narrow and harsh construction of the law to the detriment of the taxpayer such rejection is arbitrary and unjust it certainly is not the duty_of the commissioner to deprive a taxpayer of any rights justly due him id pincite this case however does not involve an election made on an amended_return and in our view it was not presented within a reasonable_time the issue is whether petitioners in fact overreported gross_receipts on the return originally filed by them the gross_receipts reported on that return are admissions that must be overcome by cogent evidence 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir 28_tc_121 affd 255_f2d_833 3d cir if a portion of the hecht payments were reported in error in discovery of the error should have occurred in when the return was prepared not in when petitioners' and returns were being examined the belatedness of this claim reflects on its validity petitioner testified that tolbert's construction had four jobs during his testimony is contradicted by other more contemporaneous and more reliable evidence including the admissions on the original return tolbert's construction had at least seven jobs during and received cash payments for work performed petitioners failed to keep accurate records of those cash receipts petitioner testified that the gross_receipts calculation in the amended_return was based solely on bank_deposits from the hecht job the d c government job the capitol cab job and the southern baptist church job tolbert's construction was paid in cash for jobs at bryant street n w_i street s e and k street n w petitioners did not include these receipts in their calculation of their schedule c gross_receipts on the amended_return the evidence shows that the amended_return is incorrect petitioners have not established that they overreported their gross_receipts for respondent committed no error in failing to accept petitioners' amended_return theft loss--1989 respondent disallowed petitioners' claimed theft_loss on their return the only evidence of the claimed loss is petitioner's testimony that certain items were purportedly stolen and that the cost of the stolen items was about dollar_figure petitioner did not produce a police report and testified that he did not report all of the alleged thefts to the police without corroborating evidence we decline to accept petitioner's vague testimony 440_f2d_688 9th cir affg tcmemo_1969_159 petitioner has failed to prove either that the loss occurred or the correct amount of the loss 79_tc_714 affd 731_f2d_1417 9th cir charitable contributions--1989 and respondent disallowed all claimed charitable_contribution deductions on petitioners' and returns petitioners claimed dollar_figure dollar_figure and dollar_figure in and respectively for deductions for gifts to charity at trial petitioners testified regarding the churches they attended the church pastors' names and the frequency of their church attendance petitioners claimed that they each gave dollar_figure to dollar_figure cash on every occasion that they attended church petitioners' testimony was the only evidence presented they now assert that they are entitled to deduct dollar_figure per year-- substantially less than they claimed on their returns we conclude that petitioners' testimony as to the contributed amounts is not reliable we have found however that petitioners attended church during the years in issue and made cash contributions to the churches they attended we conclude that petitioners are entitled to a deduction of dollar_figure for gifts to charity in each of the years in issue see 39_f2d_540 2d cir other deductions--1991 in the notice_of_deficiency respondent determined that petitioners were entitled to deduct dollar_figure of cash expenses on their schedule c respondent has allowed an additional dollar_figure in cash expenses for petitioners presented no evidence at trial and no argument on brief to support the allowance of any additional cash expenses respondent determined that petitioners were entitled to dollar_figure of the dollar_figure claimed as mortgage interest and points on their return petitioners presented no evidence at trial and no argument on brief regarding the remaining dollar_figure disallowed by respondent petitioners have either abandoned these issues or failed to carry their burden_of_proof respondent's determination with respect to these issues will be sustained sec_6651 addition to tax--1990 and sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer establishes that the failure did not result from willful neglect and that the failure was due to reasonable_cause the addition_to_tax equal sec_5 percent of the tax required to be shown on the return for the first month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 petitioners bear the burden of proving that respondent’s determination is incorrect rule a 105_tc_324 petitioners failed to offer any evidence or explanation regarding the late filing of their and returns thus respondent’s determination that petitioners are liable for the sec_6651 addition_to_tax for and will be sustained to reflect the foregoing and the concessions of the parties decision will be entered under rule
